UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7483


ROBERT EARL WILLIAMSON,

                Plaintiff - Appellant,

          v.

RICK CLARK, Sheriff of Pickens; DIRECTOR OF JAIL, Pickens
County,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Timothy M. Cain, District Judge.
(8:15-cv-04515-TMC)


Submitted:   February 15, 2017            Decided:    February 24, 2017


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Earl Williamson, Appellant Pro Se.            Amy Miller Snyder,
CLARKSON WALSH TERRELL & COULTER, PA,                Greenville, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert Earl Williamson appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on   his   42    U.S.C.   § 1983     (2012)   complaint.      We    have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                       See

Order, Williamson v. Clark, No. 8:15-cv-04515-TMC (D.S.C. Oct.

14, 2016), ECF No. 71.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before     this   court   and   argument   would   not   aid    the

decisional process.

                                                                       AFFIRMED




                                        2